Case 6:18-cv-00163-RAS-KNM Document 36 Filed 06/14/21 Page 1 of 1 PageID #: 2025




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           TYLER DIVISION


  STANLEY RENARD TILLEY, SR., #1629351§

  VS.                                                §            CIVIL ACTION NO. 6:18cv163

  DIRECTOR, TDCJ-CID                                 §

                                                ORDER

          Before the Court is Petitioner Stanley Renard Tilley, Sr.’s motion for an extension of time

  to file a motion for a certificate of appealability (Dkt. #30). The history of the case reveals that

  his petition for a writ of habeas corpus was dismissed as time-barred on September 14, 2020. The

  Order of Dismissal included a provision denying him a certificate of appealability. Petitioner has

  the option of asking the court of appeals for a certificate of appealability, but this Court has already

  issued a decision on the matter. Petitioner’s request for an extension of time is moot. It is

  accordingly

         ORDERED that the motion for an extension of time to file motion for a certificate of

  appealability (Dkt. #30) is DENIED as moot. All future motions should be filed with the Clerk

  of the United States Court of Appeals for the Fifth Circuit.


         So ORDERED and SIGNED this 14th day of June, 2021.
